Title: To John Adams from John Marshall, 16 August 1800
From: Marshall, John
To: Adams, John



Sir
Washington Aug. 16th. 1800

I have transmited to Major Hopkins a commission as Marshal for the district of Maryland. This step was taken with reluctance because your preference seem’d to be in favor of Mr. Chace.
The petition of Isaac Williams with the accompanying documents was, in conformity with your direction laid before the heads of departments & by their unanimous opinion the fines are remited. I have inclosd his pardon to the marshal for the district of Connecticut.
Mr. Wagner has transmited to Mr. Wild his papers with instructions which when complied with, will authorize the issuing of an amended patent. I have written to Mr. King as you directed, requesting him to present, if he shoud deem it adviseable, to his Britannic Majesty the congratulations of the President & Government of the United States on his fortunate escape from the meditated blow of an assassin, and I have also requested him to purchase the jewels for the Bey of Tunis. I wait only for your decision respecting  the stipulation proposd of a sum in gross in lieu of the claims of the British creditors on the government of the United States to prepare a letter to him on that subject also. In such a letter the ultimate sum should your opinion be that such an agreement may be entred into, must be mentiond. I stated to you that the secretaries with whom I had consulted on this subject were all of opinion that it woud be adviseable to give five milion of dollars in satisfaction of all claims under the 6th. article of our treaty. Mr. Lee to whom I also spoke on the subject seemd to think that sum too considerable. Without doubt Mr. King will make that best possible bargain & therefore it is only for us to make the best possible bargain state the ultimatum. If you will favor me with your directions on this subject I will immediately prepare & transmit for your consideration a letter respecting it.
I inclose you the copy of a letter which I sent yesterday to the Chevallier de Yrujo. Since its date the secretary of war has shown me dispatches from Colo. Hawkins stating that an expedition is about to be carried on by the creeks aided by some American troops for the purpose of punishing & reducing to a quiet & orderly behavior some indians who have carried on an expedition against & done some mischief to the Spanish settlements.
I am Sir with the most respectful attachment / Your Obedt. Servt

J Marshall